—Judgment, Supreme Court, New York County (Alvin Schlesinger, J.), rendered May 17, 1996, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him, as a second felony offender, to a prison term of 6 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. The circumstances of the showup identification were not unduly suggestive (People v Espala, 223 AD2d 461, lv denied 88 NY2d 847; see also, People v Rodriguez, 64 NY2d 738).
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Issues of credibility and reliability of identification testimony were properly presented to the jury and we see no reason to disturb its findings (People v Gaimari, 176 NY 84, 94).
*17We perceive no abuse of sentencing discretion. Concur— Rosenberger, J. P., Ellerin, Nardelli, Williams and Andrias, JJ.